DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Wu et al (CN105943406).

Wu sets forth said dental composite materials can comprise a continuous phase comprising 10 to 40 parts of low-viscosity monomers; 10 to 40 parts of reinforcing monomers or oligomers; 150-200 parts of ceramic powder; 5-20 parts of expansion monomer; 5-15 parts of dispersant; 2-6 parts of short-wave photoinitiator; 1-3 parts of long-wave photoinitiator; 1-3 part of ultraviolet light absorber; and 2 to 5 parts of polymerizable quaternary ammonium salt antibacterial monomers and a reinforcing phase comprising ceramic particles--see section [0006]—see abstract. 
Said low viscosity monomers include monofunctional and/or polyfunctional monomers selected from acrylate, methacrylate, and vinyl monomers, wherein pentaerthritol tetra-methacrylate and triethylene glycol dimethacrylate are disclosed—see [0011].  Said reinforcing monomers or oligomers can be selected from the group of bisphenol A diglycidyl dimethacrylate (Bis-GMA); urethane methacrylol oligomers, and methyl methacrylate—see [0012] and [0048].  Said short-wave photoinitiators have an absorption peak wavelength of less than 400 nm and can be selected from a grouping that includes acylphosphine oxides and diacyl phosphine oxides--[0014] and [0054].  Wu teaches titanium dioxide can used as an ultraviolet light absorber—see [0019].  Wu, additionally, teaches the use of commonly known additives, such as fluorescing whiting agents can be added to the composition—see [0033].    
Per example 2, Wu sets forth a continuous phase composition, for selective printing of a 3D printed composite comprising 40 g of a urethane dimethacrylate (UMDA), as the reinforcing oligomer; 10 g of bisphenol A-glycidyl dimethacrylate (bis-GMA), as the reinforcing oligomer; 5 g of a spiro-orthocarbonate, as the expansion monomer; 5 g of a polymerizable quaternary ammonium salt, as the antibacterial monomer; 15 g of a polyamide hyperdispersant; 6 g of phenyl bis(2,4,6-trimethylbenzoyl) phosphine oxide, as the short wavelength photoinitiator; 3 g of camphorquinone, as the low wavelength photoinitiator; 3 g of 4,4-dimethyldiphenyliodonium hexafluorophosphate, as a cationic photoinitiator; 1 g of an 2-(2H-benzotriazol-2-yl)-6-dodecyl-
One difference is the acylphosphine oxide photoinitiator in said example is not a diphenyl phosphine oxide photoinitiator.  However, in the overall teachings of the reference, Wu sets forth 2,4,6-trimethylbenzoyl diphenyl phosphine oxide is an acceptable substituting equivalent for phenyl bis(2,4,6-trimethylbenzoyl) phosphine oxide, as a short wavelength photoinitiator, as set forth in section--[0014] and [0054].   In addition, it can be seen in example 1, that the use of 2,4,6-trimethylbenzoyl diphenylphosphine oxide in a composition comprising a urethane dimethacrylate oligomer—see example 1.  Therefore, it is deemed from the overall teachings of the reference a skilled artisan would have found it obvious to obtain a denture composition comprising a urethane dimethacrylate and 2,4,6-trimethylbenzoyl diphenylphosphine oxide with an expectation of successfully obtaining a photocurable denture composition having the desired properties, as espoused by Wu, in absence of evidence to the contrary and/or unexpected results.  The courts have upheld, An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532.
Another difference is the amount of Bis-GMA addition amount of ~11 wt. % is below the lower limit of 11.5 wt. % found in instant claim 8; however, it is unclear if a skilled artisan would recognize the minute difference the 0.5 wt. % variance between ~11 wt. % and the 11.5 wt. % the weight amount of said Bis-GMA found between the prior art composition and the claimed composition, respectfully.  Without further distinction and/or evidence it is deemed the ~11 wt. % found in said example 2 renders the claim obvious.   In addition, applicant is reminded the courts have upheld where the general conditions of the claims are found in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233.  As well as, the courts have upheld it is obvious to optimize amounts of ingredients—see In re Boesch, 205 USPQ 215 and In re Luck, 177 USPQ 523.   

Claims 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (cited above).
Wu sets forth 3D printing composition materials for mouth rehabilitation.  Said composite material is a photocurable type 3D printing composite material using additive manufacturing technology for oral prosthesis, such as dental restorations, wherein it is deemed dental dentures are at least one type of dental prosthesis—see abstract and title.  
Wu sets forth said dental composite materials can comprise a continuous phase comprising 10 to 40 parts of low-viscosity monomers; 10 to 40 parts of reinforcing monomers or oligomers; 150-200 parts of ceramic powder; 5-20 parts of expansion monomer; 5-15 parts of dispersant; 2-6 parts of short-wave photoinitiator; 1-3 parts of long-wave photoinitiator; 1-3 part of ultraviolet light absorber; and 2 to 5 parts of polymerizable quaternary ammonium salt antibacterial monomers and a reinforcing phase comprising ceramic particles--see section [0006]—see abstract.  
Per example 1, Wu sets forth a composition comprising 10 g of pentaerythritol tetra methacrylate; 10 g of a urethane dimethacrylate oligomer; 20 g of BAOM, as expansion monomer; 5 g of ammonium salt of methacryloyloxydodecyl bromide; 5 g of diethylpolyproyloxymethyl ammonium chloride, as dispersing agent; 2 g of 2,4,6-trimethylbenzoyl diphenyl phosphine oxide; 1 g of dibenzoyldiethylguanidine; 1 g of diphenyliodonium hexafluorophosphate; 3 g of an ultraviolet absorber and 5 g of a mineral oil defoamer.  The primary difference is said composition does not comprise the overall weight amounts set forth in instant claims 1-2, and 9; however, the overall teachings of the reference set forth low viscosity monomers, such as pentaerythritol tetra methacrylate, can be used in amounts which overlap in scope with the instantly claimed amounts, i.e., 10-40 parts by weight and oligomers, such as urethane dimethacrylate in amounts from 10-40 parts by weight.  In addition, the courts have upheld where the general conditions of the claims are found in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—
Regarding claim 7, Wu sets forth triethylene glycol dimethacryalte is a suitable equivalent low viscosity monomer useable in the composition for obtaining said dental prosthesis, such as dentures—see [0011] and [0048], as well as, example 3.  It is acknowledged Wu does not expressly set forth the use of 19.2 to 25 wt. % of said triethylene glycol dimethacrylate.  However, the overall teachings of the reference set forth low viscosity monomers, such as triethylene glycol dimethacrylate, can be used in amounts of 10 to 40 parts by which encompasses applicants instantly claimed amounts found in claim 7.  In addition, the courts have upheld where the general conditions of the claims are found in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233.  As well as, the courts have upheld it is obvious to optimize amounts of ingredients—see In re Boesch, 205 USPQ 215 and In re Luck, 177 USPQ 523.   

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al (US2009/0148813), as evidenced by Wu (cited above).
Sun set forth three-dimensional printing methods and materials for making dental products, such as dentures—see Title and [0017].  
Sun explicitly sets forth, by way of example, a dental composition for making dentures comprising 77.5 g of a urethane dimethacrylate oligomer; 91.0 g of a urethane acrylate monomer; 13 g of a second urethane acrylate monomer; 17 g of a third urethane acrylate monomer; and 0.7 g of 2m4,6-trimethylbenzoyl diphenyl phosphine oxide, as photoinitiator.  Said composition comprises 38 wt. % of a urethane dimethacrylate oligomer and 0.35 wt. % of trimethylbenzoyl diphenyl phosphine oxide, as photoinitiator.  Per example, 12, Sun sets forth a denture composition comprising 51 g of a urethane dimethacrylate oligomer; 28 g of a urethane acrylate monomer; 18 g of a urethane acrylate monomer; 0.08 g of Phosphor; 0.0192 g of Lumilux Blue LZ (fluorescing agent); 0.4 g of 2,4,6-trimethylbenzoyl diphenylphosphine oxide; and 2 g of a visible light initiation solution comprising 13.3 % camphorquinone; 23 % methyl methacrylate; 1.3 % of BHT; 46 % dimethylaminoethyl neopentyl acrylate; and 16.3 % of methacryloyloxyproypltrimethoxy silane—see example 12.  Example 12 comprises 41 % of the urethane dimethacryalte oligomer and 0.35 wt. % of trimethylbenzoyl diphenylphosphine oxide, as photoinitiator.  
 It is acknowledged the amount of diphenyl phosphine oxide in both examples is calculated to be 0.35 wt. % and not 0.4 wt. %, as instantly claimed.  However, 0.35 wt. % is approximately 0.4 wt. %, as well as, it is not clear if there is a difference between the compositions and cured products of the claims and the above composition since a photoinitiator .  

Allowable Subject Matter

Claims 3, 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc